Citation Nr: 0808089	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection and assigned 
a noncompensable rating for bilateral hearing loss.  
Thereafter, the claims file was transferred to the 
jurisdiction of the RO in Providence, Rhode Island, where the 
veteran currently resides. 

In July 2007, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
action, the RO continued its denial of an initial compensable 
rating for bilateral hearing loss (as reflected in an October 
2007 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration. 

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board has characterized the 
matter on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 


FINDINGS OF FACT

Since the August 28, 2003 effective date of the grant of 
service connection, audiometric testing has revealed, at 
worst, level II hearing acuity in the right ear and level I 
hearing acuity in the left ear. 





CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.385, 4.1, 
4.2, 4.7, 4.85, Diagnostic Code 6100 and 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 119.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2007 post-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an initial 
compensable rating for bilateral hearing loss, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The July 2007 letter also informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  After issuance 
of the July 2007 letter, and opportunity for the veteran to 
respond, the October 2007 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The Board also notes that by letter dated in November 2003, 
the RO notified the veteran of the information and evidence 
was needed to substantiate the claim for service connection 
for hearing loss, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the service connection claim.  Here, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service reports of VA-
authorized audiological evaluations and December 2003 and 
July 2007 VA audiological examinations were obtained by the 
RO.  The veteran has not alleged that there are any other 
outstanding medical records. Accordingly, the Board is 
satisfied that the duty to assist has been met. 38 U.S.C.A. § 
5103A.

In the circumstances of this matter, additional efforts to 
assist or notify him in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).




II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). Where, 
as here, the question for consideration is the propriety of 
the initial rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126

The RO has assigned an initial zero percent rating for the 
veteran's bilateral hearing loss in accordance with the 
criteria set forth in the Schedule for Rating Disabilities. 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I though 
XI) for hearing impairment, established by a state-licensed 
audiologist. Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  See 38 C.F.R. § 4.85. Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for the hearing impairment of each ear. 
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. 38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Audiometric testing performed during a December 2003 VA 
examination revealed that pure tone decibel thresholds were 
as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
0
10
55
55
30
LEFT
0
0
40
40
20

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 96 percent in 
the left ear.  The diagnosis was mild high frequency 
sensorineural hearing loss, right ear, and moderately-severe 
high frequency sensorineural hearing loss, left ear. 

A March 2006 VA audiology record reflects audiometric testing 
revealed that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
25
55
50
35
LEFT
5
5
40
40
22.5

The veteran's speech discrimination score on the Maryland CNC 
word list was 88 percent in the right ear and 100 percent in 
the left ear.   

Audiometric testing performed during a July 2007 VA 
examination revealed that pure tone decibel thresholds were 
as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
30
55
65
40
LEFT
10
10
45
40
26.25

The veteran's speech discrimination score on the Maryland CNC 
word list was 98 percent in the right ear and 98 percent in 
the left ear.  The diagnosis was bilateral sensorineural 
hearing loss that was normal to moderately severe in the 
right ear and normal to mild in the left ear. 

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
December 2003 audiometric evaluation reveals Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI. Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The March 2006 audiometric evaluation 
reveals Level II hearing acuity in the right ear, and Level I 
hearing acuity in the left ear, based on application of the 
reported findings to Table VI.  Application of these findings 
to Table VII corresponds to a 0 percent rating.  The July 
2007 audiometric evaluation findings reveals Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII also 
correspond to a 0 percent rating under Diagnostic Code 6100.  
The Board points out that none of the pure tone thresholds 
recorded in any of the VA examinations reflect exceptional 
hearing impairment, and thus 38 C.F.R. § 4.86(a) is not for 
application.

The above analysis reflects that the veteran is properly 
receiving a noncompensable rating based on findings from the 
December 2003 and July 2007 VA examination reports and the 
March 2006 VA outpatient record showing audiological testing 
results that revealed that the combination of the pure tone 
threshold averages and speech recognition tests warranted a 0 
percent rating under the applicable tables. The Board in no 
way discounts the difficulties that the veteran experiences 
as a result of his bilateral hearing loss.  However, it must 
be emphasized, as indicated above, that disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric evaluations; the 
Board has no discretion in the matter.  See Lendenmann, 3 
Vet. App. at 349.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial compensable 
rating for bilateral hearing loss at any point since the 
August 28, 2003 effective date of the grant of service 
connection.  As such, staged rating, pursuant to Fenderson, 
is not warranted, and the claim for an initial higher rating 
for bilateral hearing loss must be denied.  Given the 
mechanical method of deriving ratings for hearing loss, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)



ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


